Exhibit NEWS RELEASE Endeavour Silver Reports Record Financial Results for Third Quarter 2008; Revenues Up 38% and Production Up 9% from Q3, 2007; Teleconference Scheduled for Monday, November 17, 10 AM PST Vancouver, Canada – November 14, 2008 - Endeavour Silver Corp. (EDR: TSX, EJD: DBFrankfurt and EXK: AMEX) announced today its financial and operating results for the Third Quarter 2008.The financial results are expressed in US dollars (US$) and are based on Canadian generally accepted accounting practices.For a more detailed review, shareholders can view the complete financial statements and management discussion and analysis at the Company’s website, www.edrsilver.com and on the SEDAR website, www.sedar.ca Highlights Q3, · Silver production was 626,990 oz, up 9% over Q3, 2007 and up 21% from Q2, 2008, and totals 1,648,736 oz for the first 9 months of 2008. · Mineral sales were $10.6 million, up 38% over Q3, 2007 and up 5% from Q2, 2008, and total $31.4 million for the first 9 months of 2008. · Cost of sales was $7.6 million, up 11% over Q3, 2007 and up 5% from Q2, 2008, and total $20.1 million for the first 9 months of 2008. · Mine operating earnings were $0.4 million, up from the $0.8 million loss in Q3, 2007 but down from the $1.9 million gain in Q2, 2008 and total $5.0 million for the first 9 months of · Cash costs were $9.52 per oz, down 11% from Q3, 2007 and down incrementally from Q2, 2008 in spite of the strengthening Mexican peso and sharply higher smelting charges. · Working capital at the end of Q3, 2008 was $10.9 million including $5.6 million in cash, cash equivalents, and marketable securities – and no debt. · Consolidated mine output, plant throughput, silver production, grade and recovery were all higher compared to Q2, 2008 and Q3, 2007, excepting a minor drop in silver grade compared to 2007. · Mine output at the Guanajuato Mines in Guanajuato continued to ramp up during the 3rd quarter, averaging 396 tonnes per day in Q3, 2008, up 24% from Q3, 2007 and up 55% over Q2, 2008. · Exploration drilling extended three new high grade silver discoveries in the San Pedro area near the Guanacevi Mines in Durango and identified four new mineralized zones at Guanajuato. Bradford Cooke, Chairman and CEO, commented, “Endeavour enjoyed another quarter of strong production growth and our third consecutive quarter of reduced cash costs at our two operating mines in Mexico thanks to the completion of our 2008 capital upgrade programs and ongoing operational improvements under the guidance of David Howe, Endeavour’s Vice President of Mexico Operations. Suite #301 – 700 West Pender Street, Vancouver, BC, Canada, V6C 1G8 Toll free:877-685-9775(Canada &
